DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki et al. (10,706,991) in view of Benz et al. (5,134,040) and Oh et al. (8,993,485).
Regarding claim 1, Ohki et al., figure 1 shows a connection structure for two superconductor wires (11 and 21) include respective oxide superconducting conductor layers (31 or 14/24) each formed on one surface of a base material (12/22), wherein the respective oxide superconducting conductor layers are conjoined with each other while facing each other at a connected end of each of the two superconductor wires.
Ohki et al. disclose the claimed invention as described above except for an embedment material for reinforcement is provided from one of the two superconductor-wires to the other one of the two superconductor wires in a thickness direction of the two 
Benz et al., figure 1 shows an embedment material (14) for reinforcement is provided from one of the two superconductor wires to the other one of the two superconductor wires in a thickness direction of the two superconductor wires at the connected end of each of the two superconductor wires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Ohki et al. to have the embedment material, as taught by Benz et al. in order to have a continuous precipitate of the superconductive intermetallic compound fused to the wires forming a continuous superconducting path between the two superconductor wires (Benz et al.’s abstract).
Oh et al., figure 6b shows holes (450) penetrates at least one of the superconductor wires through a back surface opposite to a film (at an outer surface of 410) forming surface of the superconductor conducting layer of the base material (410). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Ohki et al. and Benz et al. to have the hole penetrates at least one of the superconductor wires through a back surface opposite to a film forming surface of the superconductor conducting layer of the base material, as taught by Oh et al. for better conducting and better continuous superconducting path between the two superconductor wires.

Regarding claim 4, it is noted that Benz et al., figure 1 shows the embedment material for reinforcement is positioned at both edges in a width direction of the two superconductor wires.
Regarding claim 5, Ohki et al. and Benz et al. disclose the claimed invention as described above except for a shape of the embedment material for reinforcement viewed from a direction perpendicular to a plane of the base material of the two superconductor wires is a shape longer in the longitudinal direction and narrower toward both ends in the in the longitudinal direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Ohki et al. and Benz et al. to have a shape of the embedment material for reinforcement viewed from a direction perpendicular to a plane of the base material of the two superconductor wires is a shape longer in the longitudinal direction and narrower toward both ends in the longitudinal direction, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) for better conducting.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Ohki et al. and Benz et al. to have the embedment material for reinforcement which is in the shape longer in the longitudinal direction of the two superconductor wires and narrower toward the both ends in the longitudinal direction is formed at both edges in a width direction of the superconductor wires, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) for better conducting.
Regarding claim 7, Benz et al., figure 1 shows the embedment material for reinforcement is formed with a low-melting metal.

Response to Arguments
4.	Applicant's arguments filed 02/18/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of Ohki et al., Benz et al. and Oh et al. are not disclosed “the embedment material for reinforcement fills a hole or a notch, which 
The Office asserts that the claimed “embedment material” is disclosed by Benz’s “joint 14.” Office Action, at 3. However, in Benz, joint 14 is an intermetallic compound that is fused to conducting tapes 4 and 6 to form a continuous superconducting path between the tapes, and is not meant for reinforcement in the manner recited for the embedment material in in amended claim 1. 
Additionally, Oh’s microhole 450 is not filled with the embedment material in the manner recited in amended claim 1. Rather, in Oh, microhole 450 serve the purpose of improving an annealing efficiency, thereby reducing an annealing time.”
The Examiner disagrees.  Benz et al., figure 1 is already shows the embedment material for reinforcement fills a hole or a notch (a hole that contains the joint 14) which penetrates at least one of the superconductor wires, except for the embedment material for reinforcement fills the hole or which penetrates at least one of the superconductor wires through a back surface opposite to a film forming surface of the superconductor conducting layer of the base material. 
Oh et al. is used to combine with Benz et al. to have a back surface opposite to a 
film forming surface of the superconductor conducting layer of the base material;  therefore, Oh et al., figure 6b shows holes (450) penetrates at least one of the 
 That means Oh et al. is used to modify Benz et al. to have the hole penetrates 
through a back surface opposite to a film forming surface of the superconductor conducting layer of the base material only, not modify Benz et al. with a hole (450) of Oh et al.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/21/21.